R
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter S. Weissman (Reg. No. 40,220) on 05/11/2022.

The application has been amended as follows:

Cancel claims 2, 4-5 and 7-10. 

Claim 1. A multi-functional asbestos-free thermal insulating material comprising: 
i. nano thermal insulating precursor powder comprising calcium silicate and calcium magnesium silicate prepared from 45.45-49.50[[-]]% of marble waste powder, 45.45-49.50[[-]]% of Rice husk and 1 to 9.1% of calcium hexametaphosphate; 
ii. crushed silica fiberglass; and 
iii. a supporting matrix comprising an inorganic geopolymeric matrix; 
wherein the ratio of nano thermal insulating precursor powder, crushed silica fiberglass and the supporting matrix is in the range of 10:3:2.9 to 60:8:75.

Claim 6. A process for preparing a multi-functional asbestos free thermal insulating tiles, the process comprising 
a. dry grinding of 45.45-49.50[[-]]% of marble waste powder; 45.45-49.50[[-]]% of rice husk and 1 to 9.1% of calcium hexametaphosphate in a ball mill or planetary mill for a period of 8 to 10 hours to obtain a grinded powder; 
b. mixing the grinded powder to an aqueous solution of 50-80% potassium hydroxide to obtain a reaction mixture; 
c. irradiating the reaction mixture obtained in step (b) in a microwave with a power of 200-350 watts for a duration of 10-15 minutes to obtain a precipitate; 
d. filtering the precipitate obtained in step (c) and drying it at 1000 C[[.]]-1100 C to obtain a solid powder of homogenized nano thermal insulating precursor; 
e. mixing 62.9-76.75% of the homogenized nano thermal insulating precursor with 13.05-18.25% geopolymeric matrix comprising 68.62-68.96% fly ash, 8.82-10.34% potassium hydroxide and 3.45-4.90% potassium silicate and 17.25-17.64% of water to obtain a mixture; 
f. mixing 10.20-18.85% crushed silica fiberglass to the mixture obtained in step (e) to form a material; and 
g. compacting the material in the form of tiles of 10 cm x 10 cm x 8 mm to 10 cm x 10 cm x 10 mm at a compaction pressure of 100-200 kg/cm2 and heating the tiles in an electric furnace at a temperature range of 1100-1200° C[[.]] for a period of 2 to 3 hours.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references to claim 6 is Sitaram et al. (US 2015/0203405 A1) (“Sitaram” hereinafter) in view of ‘352 (IN 2002DE00352), Takahashi et al. (JP-2001240458-A) (“Takahashi” hereinafter) and Griffith (US 4,360,625).
Regarding claim 6, Sitaram teaches a process for preparing a multi-functional asbestos free thermal insulating tiles (see Sitaram at [0025] teaching a process for the preparation of tailored precursor material composition in a solid powder form for geopolymeric material that is capable of being prepared as a multi-functional asbestos free thermal insulating material),
the process comprising:
a. dry grinding of rice husk in a ball mill or planetary mill for a period of 8 to 10 hours to obtain a ground powder (see Sitaram at [0026] teaching grinding raw materials where rice husk is featured in the list, and see Sitaram at [0028] teaching that the raw materials are dry grinded together using ball mill or advanced machinery such as planetary mill for a period ranging from 1-72 hours).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I);
b. mixing the ground powder to an aqueous solution of potassium hydroxide to obtain a reaction mixture (see Sitaram at [0026] teaching sodium hydroxide, which is taken to meet the claimed potassium hydroxide because it has been held that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I). In this case, both potassium and sodium hydroxide produce the ion hydroxide in water and both belong to group I metals in the periodic table).  In addition, see Sitaram at [0027] teaching adding water to the precursor material in step (i), which is taken to meet the claimed aqueous solution of potassium hydroxide to obtain a reaction mixture because it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C)); 
c. irradiating the reaction mixture obtained in step (b) in a microwave with a power of 200-350 watts for a duration of 10-15 minutes to obtain a precipitate (see Sitaram at [0030] teaching that the curing of geopolymeric material is done using microwave oven for a duration of 10 seconds to 60 minutes with a power range of 5 to 1200 watt).  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I); and,

Sitaram does not explicitly teach the following:
in a. i) dry grinding of marble waste powder; ii) 1 to 9.1% calcium hexametaphosphate, iii) the marble range is 49.50-45.45%; and iv) the rice husk range is 49.50-45.45%,
in b. v) the potassium hydroxide range is 50-80%; 
vi) d. filtering the precipitate obtained in step (c) and drying it at 100o C-110 o C to obtain a solid powder of a homogenized nano thermal insulating precursor;
vii) e. mixing 62.9-76.75% of the homogenized nano thermal insulating precursor with 13.05-18.25% geopolymeric matrix comprising 68.62-68.96% fly ash, 8.82-10.34% potassium hydroxide and 3.45-4.90% potassium silicate and 17.25-17.64% of water to obtain a mixture; 
viii) f. mixing 10.20-18.85% crushed silica fiberglass to the mixture obtained in step (e) to form a material; and 
ix) g. compacting the material in the form of tiles of 10 cm x 10 cm x 8 mm to 10 cm x 10 cm x 10 mm at a compaction pressure of 100-200 kg/cm2 and heating the tiles in an electric furnace at a temperature range of 1100-1200° C for a period of 2 to 3 hours.

Regarding i), as mentioned Sitaram does not explicitly teach dry grinding of marble waste powder.  Like Sitaram, ‘352 teaches a process using rice husk (see ‘352 at page 4, 3rd paragraph, 1st sentence teaching a process for the manufacture of building blocks, which comprises mixing freshly prepared CaO from marble dust, reactive silica source such as fly ash, rice husk ash… milling the mixture... to obtain an intimately mixed material, mixing the intimately mixed material with water).
	‘352 also teaches that marble dust creates an acute environmental problem, however, this marble dust after palletization or otherwise may be calcined to obtain a valuable gaseous product CO2… after recovering the CO2, the remaining CaO produced during calcinations may be reacted with material containing silica as a major constituent… fly ash or rice husk ash is produced in large quantities in thermal power plant and in other sources and contains silica as a major constituent… the silica may be used as a reactant, which combines with lime to produce calcium silicate (see ‘352 at page 3, 5th paragraph, 2nd-5th sentences).
	‘352 also teaches that an object of the disclosure is to utilize the waste material such as marble dust, fly ash, and rice husk ash thus eliminating the use of common clay (see ‘352 at page 3, 3rd paragraph), and use of common clay in large amount, which afterwards causes environmental and ecological problems (see ‘352 at page 3, 1st paragraph, 1st sentence).
As such, one of ordinary skill in the art would appreciate that ‘352 teaches the use of marble dust when milling with rice husk ash to produce calcium silicate so as to eliminate the use of large amount of common clay that causes environmental and ecological problems, and seek those advantages in Sitaram’s process for a geopolymeric material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use marble dust when milling with rice husk ash as taught by ‘352 in Sitaram’s process for a geopolymeric material so as to calcium silicate and eliminate the use of large amount of common clay that causes environmental and ecological problems.

Regarding ii), as mentioned, Sitaram does not explicitly teach 1 to 9.1% of calcium hexametaphosphate.
Like Sitaram and ‘352, Takahashi teaches mixing SiO2 (or rice ash husk) and CaO (or marble waste powder) to synthesize calcium silicate hydrate (see Takahashi at [0045] teaching comparative example 1: silica stone powder (SiO2: 97.8%) and slaked lime (CaO: 72.6%) were mixed in a CaO/SiO2 molar ratio of 1.0… to synthesize calcium silicate hydrate).
	Takahashi also teaches the calcium silicate molded product according to the disclosure has… solid content in a mixture of a crystalline silicic acid raw material, a calcareous raw material, water (see Takahashi at [0007]), and a phosphate having a solid content of 0.5 to 6.0 parts by weight was added (see Takahashi at [0028]).  Takahashi also teaches the phosphate, wherein sodium hexametaphosphate is featured in the list (see Takahashi at [0029]).  Sodium hexametaphosphate is taken to meet the claimed calcium hexametaphosphate because it has been held that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I). In this case, both calcium and sodium hexametaphosphate produce the ion hexametaphosphate in water.  In addition, phosphate having a solid content of 0.5 to 6.0 parts by weight meets the claimed range 1 to 9.1%.
	Takahashi also teaches that as a result, the calcium silicate hydrate forms spherical secondary particles (see Takahashi at [0031]).
Like Takahashi, Griffith teaches the use of the genus phosphate in heat insulating materials (see Griffith at C2 L24-25 teaching acicular, crystalline calcium metaphosphate, and see Griffith at C7 L61 teaching acicular crystals are good thermal insulators).  The calcium metaphosphate is taken to meet the claimed calcium hexametaphosphate because it has been held that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I). In this case, both metaphosphate and hexametaphosphate are cyclic phosphates.
Furthermore, Griffith teaches that there is a need for an inorganic fibrous material that can be prepared in a wide range of diameters and lengths, which can withstand temperatures up to about 800o C for use as insulation… which is virtually insoluble in water, dilute acid or dilute alkali, and which does not present undue health hazards to those using the material (see Griffith at C2 L5-12).  Further, Griffith teaches that asbestos, fiberglass and other inorganic fibers are used in a wide variety of applications, such as insulation (see Griffith at C1 L19-21), but many of these fibrous materials, especially asbestos, are suspected of causing cancer… as well as other diseases (see Griffith at C1 L29-32).  Griffith also teaches that condensed phosphates are the only known variety of inorganic substances which are capable of forming fibers and the same time are normally found in living systems (see Griffith at C1 L44-47).  Hence, a fiber or acicular crystal which can degrade to a nutrient in the body while remaining stable in the absence of enzymes should create no health problems, and should be suitable for many applications where fibrous materials are needed (see Griffith at C1 L59-64).  Moreover, the acicular crystals of the disclosure are also useful as partial or complete substitute for asbestos in asbestos/cement mixtures (see Griffith at C7 L64-66).
As such, one of ordinary skill in the art would appreciate that Takahashi teaches adding 0.5 to 6.0 parts by weight of sodium hexametaphosphate in the synthesis of calcium silicate hydrate and Griffith teaches the use of acicular calcium metaphosphate (similar to calcium hexametaphosphate) in thermal insulating materials as a substitute for asbestos that does not present undue health hazards, and seek those advantages by adding 0.5 to 6.0 parts by weight of sodium hexametaphosphate or calcium metaphosphate in Sitaram’s process for a geopolymeric material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 0.5 to 6.0 parts by weight of sodium hexametaphosphate as taught by Takahashi or acicular calcium metaphosphate as taught by Griffith in Sitaram’s process for a geopolymeric material as a substitute for asbestos in thermal insulating materials because it does not present undue health hazards.

With regard to the claim limitations requiring the particular percentages of marble waste powder, rice husk, and potassium hydroxide (iii, iv, and v above), it is noted that Sitaram as modified by ‘352, Takahashi and Griffith do not explicitly teach these features. However, it would be prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum amounts of marble waste powder, rice husk, and potassium hydroxide in view of the teachings of the prior art as applied above. Specifically, the prior art establishes that the marble waste powder, rice husk, and potassium hydroxide are known materials for producing a thermal insulating material. It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) MPEP 2144.05.II.A.
	
In addition, Sitaram as modified by ‘352, Takahashi and Griffith do not explicitly teach claim 6 d (vi above), directed to the step of filtering the precipitate obtained in step (c) and drying it at 100o C-110 o C to obtain a solid powder of a homogenized nano thermal insulating precursor. However, the person of ordinary skill in the art before the effective filing date of the claimed invention would find it prima facie obvious to determine the optimum conditions for achieving the nano thermal insulating precursor in powder form. It has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05.II.A).

However, Sitaram as modified by ‘352, Takahashi and Griffith do not explicitly teach vii) to ix above, or steps e. mixing 62.9-76.75% of the homogenized nano thermal insulating precursor with 13.05-18.25% geopolymeric matrix comprising 68.62-68.96% fly ash, 8.82-10.34% potassium hydroxide and 3.45-4.90% potassium silicate and 17.25-17.64% of water to obtain a mixture; f. mixing 10.20-18.85% crushed silica fiberglass to the mixture obtained in step (e) to form a material; and g. compacting the material in the form of tiles of 10 cm x 10 cm x 8 mm to 10 cm x 10 cm x 10 mm at a compaction pressure of 100-200 kg/cm2 and heating the tiles in an electric furnace at a temperature range of 1100-1200° C for a period of 2 to 3 hours).  And, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the Sitaram, ‘352, Takahashi and Griffith as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
In response to the amendment received on 02/18/2022:
The objection to the specification is withdrawn in light of the amendment.
The objection to claims 6 and 7 are withdrawn in light of the amendment.
The 112(b) rejection to claim 7 is withdrawn in light of the amendment.

Election/Restrictions
Claim 6 is allowable. The restriction requirement between the product and process claims and the different species, as set forth in the Office action mailed on 08/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/09/2021 is partially withdrawn.  
Claims 1 and 3, directed to a multi-functional asbestos-free thermal insulating material comprising… an inorganic geopolymeric matrix are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
However, claims 2, 4-5 and 8-10, directed to a multi-functional asbestos-free thermal insulating material comprising… an organo-chemical matrix, conventional putty matrix, conventional cement matrix, and phosphatic matrix are withdrawn from consideration because they do not require all the limitations of an allowable claim, specifically the Specification do not have support for combined species, thus the species are mutually exclusive.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735